DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both the blank and the shaft [see figures 1 & 2]. Additionally, it is noted that reference numerals 11-15 are used to designate different elements of the device, see figure 5 for example where reference numerals 11, 13 and 15 are all associated with a single reference line and pointing to a single element in the figure however the disclosure distinguishes each of the reference numerals with different structural elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The disclosure is objected to because of the following informalities: Reference to the claims in paragraph 0009 of the disclosure is improper.  Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
	a. it is suggested to amend the limitation “this blank” in line 4 to read as “the blank”;
	b. the use of a single parenthesis in lines 14 and 16 should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the subject matter of claim 1 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term: forging, rotating, etc.
The claim states “wherein the blank has shaft portions which are each round forged” it is unclear if this round forging is intending to further define the radial forging set forth in line 2 or if this is in addition to the previously set forth radial forging. Clarification and/or correction is required.
The claim states “wherein at least one shaft portion” it is unclear if the at least one shaft portion is intending to set forth at least one of the shaft portions previously recited in line 3 or if the at least one shaft portion is in addition and separate from the previously recited shaft portions.
The claim states “wherein at least one shaft portion is not rotated in an additional final radial forging process”, this renders the claim indefinite since it is unclear how a portion of the cylindrical blank cannot be rotated when the claim previously sets forth “the blank has shaft portions which are each round forged with the blank rotating”. Specifically if the blank is cylindrical in shape how can the blank be rotating and also one portion of the cylindrical blank not be rotating. Clarification and/or correction is required.
The claim states “is not rotated in an additional final radial forging process” this renders the claim indefinite since it is unclear how there is a final radial forging process when a first radial forging process has not been set forth. It is noted that the radial forging limitation does not encompasses the term process therefore it is unclear if the radial forging limitation of line 2 is intending to be a first radial forging process or if the radial forging a separate from the radial forging process. 

With regards to claim 2, there appears to be insufficient antecedent basis for the limitation “the shaft” found in line 2, the limitation “the outer periphery” found in lines 1-2, the limitation “the central cavity” found in line 4, the limitations “the clamping head” and “the radial forging device” in line 6, the limitation “the forging hammers” found in line 15, the limitation “the direction” found in line 21, the limitation “the base” found in line 22.
The claim states “provision of a cylindrical blank” it is unclear what action is intended to be set forth. For examination purposes the limitation is being interpreted as providing a cylindrical blank.
The claim states “forming the central cavity of the blank”, it is unclear if this limitation is intending to set forth a step of forming the central cavity on the blank or if it is intending to set forth that a central cavity has previously been formed. It is further noted that it is unclear if the passage opening and the central cavity are referring to the same element or if the cylindrical blank has both a passage opening and a central cavity.
The claim states “(extruded blank closed at one end)” it is unclear if the limitation within the parenthesis is required by the claim or not thereby rendering the metes and bounds of the claim indefinite. It is noted that should the limitation be required it is unclear how the blank is an extruded blank absent an extrusion process. 
The claim states “axial movement of the clamping head with the clamped blank to a first portion of the blank”, it is unclear how the clamping head can move to a first portion of the blank when the clamping head moves together with the clamped blank.
The claim states “wherein the blank is preloaded via the outer part”, this renders the claim indefinite since it is unclear what the context of the term “preloaded” is being used, i.e. is it referring to loading of a force or an action of preloading. Clarification and/or correction is required.
The claim states “wherein the blank rotates” in lines 18 and 30, this limitation is couched in a narrative format and does not positively recite a rotation of the blank. Additionally it is unclear if the rotation of the blank is limited to the round forging step only or if it is carried on throughout the method. 
The claim states “wherein the end face of the blank is preloaded via the outer part” in line 23, this renders the claim indefinite since it is unclear what the context of the term “preloaded” is being used, i.e. is it referring to loading of a force or an action of preloading. Additionally it is unclear how the end face of the blank can be preloaded (if referring to a force load) when the outer part is set forth as being sized to be received within the central cavity, i.e. how can the end face of the blank have a load applied to it by the outer part of the mandrel when the outer part of the mandrel is sized to move past the end face and into the central cavity. Clarification and/or correction is required.
The claim states “axial movement of the clamping head with the clamped blank to a second portion of the blank” in lines 24-25, it is unclear how the clamping head can move to a second portion of the blank when the clamping head moves together with the clamped blank.
The claim states “so that an inner part” in line 25, it is unclear if this limitation is intending to refer to the previously recited inner part of the mandrel or if this limitation is referring to a new inner part element, in which case it is unclear what mechanical association the inner part has with the rest of the claimed structure of the method. Clarification and/or correction is required.
The claim states “the inner part” in line 33, it is unclear which inner part is being referred to with this limitation. For examination purposes the claim is being interpreted has having a single inner part of the mandrel.
The claim states “axial movement of the clamping head and counterhold with the clamped blank to the first shaft portion” in lines 34-35, it is unclear how the clamping head and counterhold can move to the first shaft portion of the blank when the clamping head and counterhold move together with the clamped blank. 
The claim states “i.e. does not rotate”, the phrase abbreviation “i.e.” stands for "for example" and this phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following limitations: 
	a. “axial movement of the clamping head with the clamped blank to a first portion of the 	blank, axial advance of a counterhold so that a counterhold mandrel, namely an inner part and 	an outer part of the counterhold mandrel, axially completely penetrates the central cavity of the 	blank up to a defined stop, wherein the blank is preloaded via the outer part” starting in line 9, 
	b. “radial advance of the forging hammers to the first portion of the blank” starting in 	line 15,
	c.  “radial release of the first shaft portion by the forging hammers” starting in line 20, 
	d. “axial movement of the outer part of the counterhold mandrel in the direction 	towards the base of the counterhold out of the central cavity of the blank, wherein the end face 	of the blank is preloaded via the outer part” starting in line 21, 
	e. “axial movement of the clamping head with the clamped blank to a second portion of 	the blank so that an inner part lies in the region of the second portion and only partially 	penetrates the cavity” stating tin line 24, 
 	f. “radial release of the second shaft portion by the forging hammers” in line 32, 
	g. “axial movement of the inner part in the direction towards the base of the 	counterhand out of the central cavity of the blank, wherein the end face of the blank is still 	preloaded via the outer part” starting in line 33, 
	h. “radial advance of the forging hammers to the first shaft portion” in line 38, and 
	i. “radial release of the first shaft portion by the forging hammers” in line 41 
are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term: moving, preloading, releasing, etc.
	Examiner notes that no art has been applied to claims 1 and 2 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,094,962 to Eisentraut et al, and US 20210270154 to Kunitake et al show the general state of the art of using forging hammers to form tubular blanks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725